In an action brought to recover damages for personal injuries sustained by plaintiff while boarding one of the defendant’s trolley cars, allegedly through the negligence of the motorman in closing the door prematurely, judgment of the City Court of Yonkers in favor of defendant and order denying plaintiff’s motion to set aside the verdict and for a new trial unanimously affirmed, with costs. While the requested charge at folio 301 was erroneous, it was harmless. Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ.